Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: in the brief description of the several views of the drawings, there are no descriptions of Fig.s 7A, 10A, 10B, and 10C.  Appropriate correction is required.
In claim 15, the phrase “the outer or inner boxes” is inaccurate.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6, 9, 12, 15, 25, 27, 36-37, 39, 42, 44, 48, 51, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “the interior” in claim 1, “said contain” in claim 3, “said coating” and “said one or more polyurethane charcoal foam strips” in claim 15, “the one or more slots” (two places) in claims 44 and 51 lack proper antecedent basis.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim(s) 1, 3-5, 12, 27, 36-37, 39, 48, and 53 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Unrau et al. (7,464,828; hereinafter Unrau) or, in the alternative, under 35 U.S.C. 103 as obvious over Unrau in view of Giannini et al. (2005/0241966; hereinafter Giannini).  Unrau discloses a storage container comprising an outer box (10), an inner box (12) capable of being inserted into and contained in an interior of the outer box, and a means (26) of accessing the inner box when the inner box is inserted into the outer box provided that there is sufficient friction (column 2, lines 22-27 & lines 58-60) between the contact surfaces of the inner box and the outer box to retain the inner box within the outer box, and further provided that the means of accessing the inner box is the only means in which to extract the inner box from the outer box.  To the extent that the means of accessing the inner box comprises one or more slots in lieu a hand grip (26), Giannini teaches a storage container (1) in the embodiment of Fig.s 1-3 comprising an outer box (5), an inner box (3) capable of being inserted into and contained in an interior of the outer box, and a means (17; Fig. 3) of accessing the inner box when the inner box is inserted into the outer box and further provided that the means of accessing the inner box is the only means in which to extract the inner box from the outer box.  Giannini further teaches the means of accessing comprising at least one slot (17; Fig. 3).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Giannini to modify the storage container of Unrau so the means of accessing the inner box comprises at least one slot/one or more slots instead of the hand grip because the selection of the specific means of accessing the inner box as claimed or as taught by Unrau or Giannini would have been an obvious matter of design choice inasmuch as the resultant structures will work equally well.

As to claims 4 and 37, Unrau further discloses the outer and inner boxes formed from cardboard (column 2, lines 18-19) which is considered equivalent to rigid.  Giannini teaches the outer and inner boxes formed from rigid material (rigid carton; [0013]).
As to claim 12, Unrau discloses the inner box fits in snug telescoping relationship within the outer box and the inner box is slidable within the outer box against frictional resistance due to the snugness of the fit (column 2, lines 22-27) which is considered equivalent to the outer box and the inner box are constructed from a material having a static co-efficient of friction greater than its dynamic co-efficient of friction as claimed.
As to claim 36, Unrau further discloses means (28, 30, 32) in which to reinforce the outer box and the inner box.
As to claim 48, Giannini further teaches the storage container comprises an overwrapping of transparent plastic material [0024] which is considered equivalent to a tear-resistant, laminate coating as claimed.  To the extent that Unrau fails to show a part of one or more of the boxes comprises a tear-resistant, laminate coating as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the storage container of Unrau so the storage container is constructed with at least a part of one or more of the boxes comprises a tear-resistant, laminate coating for better protecting the contents disposed within the boxes because such coating is old and conventional in the packaging art.


Allowable Subject Matter
Claims 6, 9, 15, 25, 42, 44, and 45 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUAN K BUI/Primary Examiner, Art Unit 3736